HE   ATTORNEY                GENERAL
                                    OF      TEXAS

                               AUSTIN.       TEXAS     78711
CRAWFORD    C.   MARTIN




                                  October 20, 1969



      Honorable J. W. Edgar                   Opinion No. M-497
      Commissioner of Education
      Texas Education Agency                  Re:    Construction of Article 2700,
      Austin, Texas 78711                            V.C.S., as amended by Acts
                                                     61st Leg., R.S., 1969, p.
                                                     1785, and Article 2700e-2,
                                                     relating to salaries of As-
      Dear Dr. Edgar:                                sistant County Superintendents.

                    You have requested our opinion on the following
      question:

                "Whether Section 2 of Article 2700e-2
           enacted in 1967 to be applicable to all
           counties within the 212,100 to 212,200
           population bracket, still applies, or
           whether Article 2700 as amended in 1969
           by House Bill 1319 which generally reads
           as applicable to all counties having over
           100,000 population must be construed as
           later legislation in conflict with and
           therefore superceding Section 2 of Article
           2700e-2. "

                 House Bill 1319, Acts 61st Legislature, Regular Session,
       Ch. 595, p. 1785, amends Article 2700, Vernon's Civil Statutes,
       the general law relating to the compensation of county super-
       intendents and their assistants.  Section 2 of Article 2700 was
       amended so as to provide a different salary schedule for assistant
       county superintendents in the various counties throughout the
       State. House Bill 1319, being the latest expression of the Legis-
       lature, will control over prior legislation prescribing salaries
       for assistant county superintendents.

                 Therefore Section 2 of Article 2700, Vernon's Civil
       Statutes, as amended by House Bill 1319, Acts 61st Legislature,
       Regular Session, Ch. 595, p. 1785, is the latest expression of




                                         - 2377-
Hon. J. W. Edgar, page 2 (M-497)



the Legislature and prescribes the salaries of assistant county
superintendents in the various counties of this State. Article
2700e-2, Vernon's Civil Statutes, is a 1967 act providing for
salaries of assistant county superintendents in the various
counties of the State and has been repealed by the provisions
of House Bill 1319 insofar as the provisions of House Bill 1319
conflict with the provisions of Article 2700e-2.

                        SUMMARY

         House Bill 1319, Acts 61st Legislature,
    Regular Session, Ch. 595, p. 1785, amending
    Article 2700, Vernon's Civil Statutes, is the
    latest expression of the Legislature on salaries
    to be paid assistant county superintendents and
    will control over any other pre '
    prescribing said salaries.




Prepared by John Reeves
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
George Kelton, Vice-Chairman
Ivan Williams
Fielding Early
David Longoria
Robert Darden

MEADE F. GRIFFIN
Staff Legal Assistant

HAWTHORNE PHILLIPS
Executive Assistant

NOLA WHITE
First Assistant




                         - 2378-